Exhibit 10.3

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
February 3, 2014, is entered into by and among the Obligors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by joinder (collectively, jointly, and severally, the “Obligors”
and each, individually, an “Obligor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), in light of the following:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement of even
date herewith (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Nuverra Environmental
Solutions, Inc., a Delaware corporation, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (each of such Lenders, together with its successors
and assigns, is referred to hereinafter as a “Lender”), and Agent, the Lender
Group has agreed to make certain financial accommodations available to Borrower
from time to time pursuant to the terms and conditions thereof; and

WHEREAS, each Obligor has made or may make certain loans or advances from time
to time to one or more other Obligors; and

WHEREAS, in order to induce Agent and the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group and the
Bank Product Providers to make financial accommodations to Borrowers pursuant to
the Loan Documents and the Bank Product Agreements, and in consideration
thereof, and in consideration of any loans or other financial accommodations
heretofore or hereafter extended by the below defined Lender Group and the Bank
Product Providers to Borrowers pursuant to the Loan Documents or the Bank
Product Agreements, each Obligor has agreed to subordinate the indebtedness of
each other Obligor owed to such Obligor to the below defined Senior Debt upon
the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
conditions, representations, and warranties set forth herein and for other good
and valuable consideration, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, each Obligor and Agent hereby agree as follows:

SECTION 1. Definitions and Construction.

(a) Terms Defined in Credit Agreement. All initially capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Agent” has the meaning specified therefor in the preamble hereto.

“Agreement” has the meaning specified therefor in the preamble hereto.

“Borrower” has the meaning specified therefor in the recitals hereto.

“Credit Agreement” has the meaning specified therefor in the recitals hereto.

“Creditor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Debtor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Discharge of Senior Debt” means the repayment in full of all Senior Debt, in
each case, after or concurrently with the termination or expiration of all
commitments, if any, to make loans, advances or otherwise extend credit that
would constitute Senior Debt.

“Insolvency Event” has the meaning specified therefor in Section 3.

“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.

“Obligor” and “Obligors” have the respective meanings specified therefor in the
preamble hereto.

“Senior Debt” means all obligations (including the Obligations and the
Indebtedness evidenced by the Guaranty (as defined in the Guaranty and Security
Agreement)) and all amounts owing, due, or secured under, or in connection with,
the terms of, or evidenced by, the Credit Agreement, any other Loan Document or
Bank Product Agreement, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, obligations to post cash collateral in respect of
Letters of Credit or Bank Product Obligations or indemnities in respect thereof,
any other indemnities or guarantees, and all other amounts payable under or
secured by any Loan Document or Bank Product Agreement (including, in each case,
all amounts accruing on or after the commencement of any Insolvency Proceeding
relating to any Loan Party, or that would have accrued or become due under the
terms of any Loan Document or Bank Product Agreement but for the commencement of
any Insolvency Proceeding with respect to any Loan Party and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“Subordinated Debt” means, with respect to each Obligor (each, a “Creditor
Obligor”), all Indebtedness, liabilities, and other obligations, whether now
existing or arising hereafter, of any other Obligor (each, a “Debtor Obligor”),
including all principal, premium, interest, fees, attorneys fees, costs,
charges, expenses, reimbursement obligations and any other

 

-2-



--------------------------------------------------------------------------------

amounts, in each case, that are owing or due to the Creditor Obligor by such
Debtor Obligor, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by such Debtor
Obligor to such Creditor Obligor under or in connection with any documents or
instruments related thereto.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
any of the Obligors, directly or indirectly, of assets of any of the Obligors of
any kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Subordinated Debt,
as a result of any collection, sale, or other disposition of Collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Debt.

(c) Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Senior Debt (including in the
definition of “Discharge of Senior Debt”) shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (B) all Lender
Group Expenses that have accrued regardless of whether demand has been made
therefor, (C) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee),
(ii) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, (iii) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (iv) the receipt by Agent of cash
collateral in order to secure any other contingent Senior Debt for which a claim
or demand for payment has been made at such time or in respect of matters or
circumstances known to Agent or a Lender at the time that are reasonably
expected to result in any loss, cost, damage or expense (including attorneys
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Senior Debt,
(v) the payment or repayment in full in immediately available funds of all other
Senior Debt (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Senior Debt) under Hedge Agreements provided by Hedge Providers) other than
(A) unasserted contingent indemnification obligations, (B) any Bank Product
Obligations (other than Hedge Obligations)

 

-3-



--------------------------------------------------------------------------------

that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (C) any Hedge Obligations that, at such time, are allowed by the applicable
Hedge Provider to remain outstanding without being required to be repaid, and
(vi) the termination of all of the Commitments of the Lenders. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 2. Subordination to Payment of Senior Debt. All payments on account of
the Subordinated Debt shall be subject, subordinate, and junior, in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the Senior Debt.

SECTION 3. Subordination upon Any Distribution of Assets of the Obligors. In the
event of any payment or distribution of assets of any Debtor Obligor of any kind
or character, whether in cash, property, or securities, upon the dissolution,
winding up, or total or partial liquidation or reorganization, readjustment,
arrangement, or similar proceeding relating to such Debtor Obligor or its
property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of such Debtor Obligor, or upon the occurrence of an Insolvency
Proceeding, or otherwise (such events, collectively, the “Insolvency Events”):
(a) the Discharge of Senior Debt must have occurred before any Subordinated Debt
Payment is made; and (b) any Subordinated Debt Payment to which any Creditor
Obligor would be entitled except for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating lender making such payment or distribution
directly to Agent for application to the payment of the Senior Debt until the
Discharge of Senior Debt has occurred, after giving effect to any concurrent
payment or distribution or provision therefor to Agent or any member of the
Lender Group or any Bank Product Provider in respect of such Senior Debt.

SECTION 4. Payments on Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default has occurred and is
continuing, each Debtor Obligor may make, and each Creditor Obligor shall be
entitled to accept and receive Subordinated Debt Payments expressly allowed, if
any, under the Credit Agreement.

(b) No Payment upon Senior Debt Defaults. Upon the occurrence and during the
continuance of any Event of Default, and until such Event of Default is waived
in accordance with the Credit Agreement, no Debtor Obligor shall make, and no
Creditor Obligor shall accept or receive, any Subordinated Debt Payment. For the
avoidance of doubt, once such Event of Default is cured or waived, and so long
as no other Event of Default has occurred and is continuing, any Debtor Obligor
may make and any Creditor Obligor may accept or receive any Subordinated Debt
payment, including payments scheduled for the period of time when such Event of
Default existed to the extent permitted by the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION 5. Subordination of Remedies. Until the Discharge of Senior Debt has
occurred, whether or not any Insolvency Event has occurred, no Creditor Obligor
will:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Subordinated Debt;

(b) bring, commence, institute, prosecute, or participate in any lawsuit,
action, or proceeding, whether private, judicial, equitable, administrative, or
otherwise to enforce its rights or interests in respect of the Subordinated
Debt;

(c) exercise any rights under or with respect to guaranties of the Subordinated
Debt, if any;

(d) exercise any of its rights or remedies in connection with the Subordinated
Debt with respect to any Collateral of any Debtor Obligor;

(e) exercise any right to set-off or counterclaim in respect of any
Indebtedness, liabilities, or obligations of such Creditor Obligor to any Debtor
Obligor against any of the Subordinated Debt;

(f) in its capacity as a Creditor Obligor, contest, protest, or object to any
exercise of secured creditor remedies by Agent, any other member of the Lender
Group, or any Bank Product Provider in connection with the Senior Debt;

(g) object to any forbearance by Agent, any other member of the Lender Group, or
any Bank Product Provider in connection with the Senior Debt; or

(h) commence, or cause to be commenced, or join with any creditor other than
Agent or any Lender in commencing, any Insolvency Proceeding against any Debtor
Obligor.

SECTION 6. Payment over to Agent. In the event that, notwithstanding the
provisions of Sections 2, 3, 4, and 5, any Subordinated Debt Payments shall be
received in contravention of such Sections 2, 3, 4, or 5 by any Creditor Obligor
before the Discharge of Senior Debt has occurred, such Subordinated Debt
Payments shall be segregated and held in trust for the benefit of the Lender
Group and the Bank Product Providers and shall be forthwith paid over or
delivered to Agent, in the same form as received and with any necessary
endorsements, for application to the payment of the Senior Debt in accordance
with the terms of the Loan Documents and the Bank Product Agreements. Agent is
authorized to make any such endorsements as Agent for the Creditor Obligors.
Such authorization is coupled with an interest and is irrevocable until the
Discharge of Senior Debt.

SECTION 7. Authorization to Agent. If, while any Subordinated Debt is
outstanding and before Discharge of Senior Debt has occurred, any Insolvency
Event shall occur and be continuing with respect to any Obligor or its property:
(a) Agent hereby is irrevocably authorized and empowered (in the name of each
Obligor or otherwise), but shall have no obligation, to demand, sue for,
collect, and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or

 

-5-



--------------------------------------------------------------------------------

advisable for the exercise or enforcement of any of the rights or interests of
Agent (or any member of the Lender Group or any Bank Product Provider) under any
of the Loan Documents or any Bank Product Agreement; and (b) each Obligor shall
promptly take such action as Agent may reasonably request (i) to collect the
Subordinated Debt for the account of the Lender Group and Bank Product Providers
and to file appropriate claims or proofs of claim in respect of the Subordinated
Debt, (ii) to execute and deliver to Agent such powers of attorney, assignments,
and other instruments as it may reasonably request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (iii) to collect and
receive any and all Subordinated Debt Payments.

SECTION 8. Certain Agreements Of Each Obligor.

(a) No Benefits. Each Obligor understands that there may be various agreements
between the Lender Group or the Bank Product Providers and any other Obligor
evidencing and governing the Senior Debt, and each Obligor acknowledges and
agrees that such agreements are not intended to confer any benefits on such
Obligor unless such Obligor is also a party thereto (in which case, the rights
of such Obligor are as set forth therein) and that Agent and the other members
of the Lender Group and the Bank Product Providers shall have no obligation to
such Obligor or any other Person to exercise any rights, enforce any remedies,
or take any actions which may be available to them under such agreements unless
such Obligor is also a party thereto (in which case, the rights of such Obligor
are as set forth therein).

(b) No Interference. Each Obligor acknowledges that certain other Obligors have
granted to Agent for the benefit of the Lender Group and the Bank Product
Providers security interests in substantially all of such other Obligor’s
assets, and agrees not to interfere with or in any manner oppose a disposition
of any Collateral by Agent in accordance with the applicable Loan Documents,
Bank Product Agreements or applicable law.

(c) Reliance by Agent, Lender Group and the Bank Product Providers. Each Obligor
acknowledges and agrees that Agent, each member of the Lender Group, and each
Bank Product Provider will have relied upon and will continue to rely upon the
subordination provisions provided for herein and the other provisions hereof in
entering into the Loan Documents or the Bank Product Agreements (as the case may
be) and making or issuing the Loans, the Letters of Credit, or other financial
accommodations thereunder.

(d) Waivers. Except as provided under the Credit Agreement or any other Loan
Document or any Bank Product Agreement, each Obligor hereby waives any and all
notice of the incurrence of the Senior Debt or any part thereof and any right to
require marshaling of assets.

(e) Obligations of Each Obligor Not Affected. Each Creditor Obligor hereby
agrees that at any time and from time to time, without notice to or the consent
of such Creditor Obligor, without incurring responsibility to such Creditor
Obligor, and without impairing or releasing the subordination provided for
herein or otherwise impairing the rights of Agent, any other member of the
Lender Group, or any Bank Product Provider hereunder: (i) the time for any
Debtor Obligor’s performance of or compliance with any of its agreements
contained in the Loan Documents or the Bank Product Agreements may be extended
or such performance or

 

-6-



--------------------------------------------------------------------------------

compliance may be waived by Agent, any other member of the Lender Group, or any
Bank Product Provider; (ii) the agreements of any Debtor Obligor with respect to
the Loan Documents or the Bank Product Agreements may from time to time be
modified by such other Debtor Obligor, Agent, any other member of the Lender
Group, or any Bank Product Provider for the purpose of adding any requirements
thereto or changing in any manner the rights and obligations of such Debtor
Obligor, Agent, any other member of the Lender Group, or any Bank Product
Provider thereunder; (iii) the manner, place, or terms for payment by any Debtor
Obligor of Senior Debt or any portion thereof may be altered or the terms for
payment extended, or the Senior Debt of any Debtor Obligor may be renewed in
whole or in part; (iv) the maturity of the Senior Debt of any Debtor Obligor may
be accelerated in accordance with the terms of any present or future agreement
by any Debtor Obligor, Agent, any other member of the Lender Group, or any Bank
Product Provider; (v) any Collateral may be sold, exchanged, released, or
substituted and any Lien in favor of Agent may be terminated, subordinated, or
fail to be perfected or become unperfected; (vi) any Person liable in any manner
for Senior Debt may be discharged, released, or substituted; and (vii) all other
rights against the Debtor Obligors, any other Person, or with respect to any
Collateral may be exercised (or Agent, any other member of the Lender Group, or
any Bank Product Provider may waive or refrain from exercising such rights as
provided in the Loan Documents, the Bank Product Agreements or under applicable
law) in each case, in accordance with the applicable Loan Documents or Bank
Product Agreements and applicable law.

(f) Rights of Agent Not to Be Impaired. No right of Agent, any other member of
the Lender Group, or the Bank Product Providers to enforce the subordination
provided for herein or to exercise its other rights hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act by any
Obligor, Agent, any other member of the Lender Group, or any Bank Product
Provider hereunder or under or in connection with the other Loan Documents or
the Bank Product Agreement or by any noncompliance by the other Obligors with
the terms and provisions and covenants herein or in any other Loan Document or
any Bank Product Agreement, regardless of any knowledge thereof Agent, any other
member of the Lender Group, or any Bank Product Provider may have or otherwise
be charged with.

(g) Financial Condition of the Obligors. No Obligor shall have any right to
require Agent to obtain or disclose any information with respect to: (i) the
financial condition or character of any other Obligor or the ability of any
other Obligor to pay and perform any or all of Senior Debt; (ii) the Senior
Debt; (iii) the Collateral or other security for any or all of the Senior Debt;
(iv) the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(v) any action or inaction on the part of Agent or any other Person; or (vi) any
other matter, fact, or occurrence whatsoever.

(h) Acquisition of Liens or Guaranties. Except as expressly permitted by the
Credit Agreement, no Creditor Obligor shall (i) acquire any Lien on any asset of
any Debtor Obligor or (ii) accept any guaranties from any other Obligor or from
any other Subsidiary of any Loan Party for the Subordinated Debt.

SECTION 9. Subrogation. With respect to any payments or distribution in cash,
property, or other assets that any Creditor Obligor pays over to Agent (for the
benefit of the Lender Group and the Bank Product Providers) under the terms of
this Agreement, each Creditor

 

-7-



--------------------------------------------------------------------------------

Obligor shall be subrogated to the rights of Agent, the other members of the
Lender Group and the Bank Product Providers; provided, however, that each
Creditor Obligor agrees not to assert or enforce any such rights of subrogation
it may acquire as a result of any such payment or distribution hereunder until
the Discharge of Senior Debt has occurred; provided further, however, that no
Creditor Obligor shall exercise or enforce any such rights against any Debtor
Obligor (including after the Discharge of Senior Debt) if all or any portion of
the Senior Debt shall have been satisfied in connection with an exercise of
remedies by Agent in respect of the Equity Interests of such Debtor Obligor
whether pursuant to the Guaranty and Security Agreement or otherwise.

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Obligor
until the Discharge of Senior Debt has occurred. The subordinations, agreements,
and priorities set forth herein shall remain in full force and effect regardless
of whether any party hereto in the future seeks to rescind, amend, terminate, or
reform, by litigation or otherwise, its respective agreements with the other
Obligor. This Agreement shall be applicable both before and after the
commencement of any Insolvency Proceeding and all converted or succeeding cases
in respect thereof. The relative rights of parties hereto in or to any
distributions from or in respect of any Collateral or proceeds of Collateral,
shall continue after the commencement of any Insolvency Proceeding. Accordingly,
the provisions of this Agreement are intended to be and shall be enforceable as
a subordination agreement within the meaning of Section 510 of the Bankruptcy
Code.

(b) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated (and the amount of Senior Debt shall be reinstated), as the case may
be, if, for any reason, any payment of the Senior Debt shall be rescinded or
must otherwise be restored by Agent, any other member of the Lender Group, or
any Bank Product Provider to any Loan Party, whether as a result of an
Insolvency Event or otherwise.

SECTION 11. Transfer of Subordinated Debt. No Obligor may assign or transfer its
rights and obligations in respect of the Subordinated Debt without the prior
written consent of Agent, and any such transferee or assignee, as a condition to
acquiring an interest in the Subordinated Debt shall agree to be bound hereby,
in form reasonably satisfactory to Agent.

SECTION 12. Obligations of the Obligors Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
each Creditor Obligor against each Debtor Obligor, on the one hand, and of
Agent, the other members of the Lender Group, and the Bank Product Providers
against each Creditor Obligor, on the other hand. Nothing contained in this
Agreement shall (i) impair, as between each Creditor Obligor and any Debtor
Obligor, the obligation of the Debtor Obligor to pay its respective obligations
with respect to the Subordinated Debt as and when the same shall become due and
payable, or (ii) otherwise affect the relative rights of any Creditor Obligor
against any Debtor Obligor, on the one hand, and of the creditors (other than
Agent, the other members of the Lender Group, or the Bank Product Providers) of
the Debtor Obligors against the Debtor Obligors, on the other hand.

 

-8-



--------------------------------------------------------------------------------

SECTION 13. Endorsement of Obligor Documents; Further Assurances And Additional
Acts.

(a) Endorsement of Obligor Documents. Upon the written request of Agent, all
documents and instruments evidencing any of the Subordinated Debt, if any, shall
be endorsed with a legend noting that such documents and instruments are subject
to this Agreement, and each Obligor shall promptly deliver to Agent evidence of
the same.

(b) Further Assurances and Additional Acts. Each Obligor shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as Agent reasonably shall deem necessary
or appropriate to effectuate the purposes of this Agreement, and promptly
provide Agent with evidence of the foregoing reasonably satisfactory in form and
substance to Agent.

SECTION 14. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in the Credit Agreement, and, if
to Agent, shall be mailed, sent, or delivered to Agent at its address as
specified in the Credit Agreement and, if to any Obligor, shall be mailed, sent
or delivered in care of Borrower in accordance with the notice provisions set
forth in Credit Agreement or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party in writing.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of Agent, any
other member of the Lender Group, or any Bank Product Provider to exercise, and
no delay in exercising, any right, remedy, power, or privilege hereunder or
under any other Loan Document or Bank Product Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power, or privilege preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege. The rights and
remedies under this Agreement are cumulative and not exclusive of any rights,
remedies, powers, and privileges that may otherwise be available to Agent, the
other members of the Lender Group, or any Bank Product Provider.

SECTION 16. Costs and Expenses. The Obligors, jointly and severally, agree to
pay to Agent promptly after demand therefor all Lender Group Expenses in
connection with this Agreement, including in connection with the negotiation,
preparation, execution, delivery, and administration of this Agreement, or any
amendments, modifications, or waivers of the terms hereof, or the enforcement or
attempted enforcement of, or preservation of rights or interests under, this
Agreement, including any losses incurred by Agent as a result of any failure by
any Obligor to perform or observe its obligations contained in this Agreement.

SECTION 17. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect until the Discharge of Senior Debt has occurred. The foregoing
to the contrary notwithstanding, the obligations of each Obligor under Section 9
and Section 16 shall survive the Discharge of Senior Debt.

 

-9-



--------------------------------------------------------------------------------

SECTION 18. Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the Obligors, the Agent, the other members of the
Lender Group, and the Bank Product Providers and their respective successors and
assigns, and no other Person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
this Agreement.

SECTION 19. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Obligor, Agent, the other members of the
Lender Group, and Bank Product Providers and their respective successors and
assigns.

SECTION 20. Governing Law; Venue; Jury Trial Waiver; Judicial Reference
Provision. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

SECTION 21. Entire Agreement; Amendments and Waivers; Conflicts.

(a) Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement of each of the Obligors and the Lender Group
with respect to the matters set forth herein and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

(b) Amendments and Waivers. No amendment to or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by each of the Obligors and Agent; and no waiver of any provision of
this Agreement, or consent to any departure by any Obligor from any provision
hereof, shall in any event be effective unless the same shall be in writing and
signed by Agent. Any such amendment, waiver, or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(c) Conflicts with Subordinated Debt Documents. In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any
documents or instruments in respect of the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.

(d) Conflicts with Credit Agreement. In case of any conflict or inconsistency
between any terms of this Agreement, on the one hand, and any of the terms and
provisions of the Credit Agreement, on the other hand, then the terms and
provisions of the Credit Agreement shall control.

SECTION 22. Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

SECTION 23. Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against any member of the Lender Group, any
Bank Product Provider, or any Obligor, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

 

-10-



--------------------------------------------------------------------------------

SECTION 24. Counterparts; Telefacsimile or Other Electronic Delivery. This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

SECTION 25. New Subsidiaries. Each Obligor shall cause any Subsidiary (whether
by acquisition or formation) of any Loan Party that is required pursuant to
Section 5.11 of the Credit Agreement to execute a joinder to the Guaranty and
Security Agreement or the Credit Agreement, within 10 Business Days of such
acquisition or formation, as the case may be, to execute and deliver to Agent a
joinder to this Agreement in a form reasonably satisfactory to Agent. Upon the
execution and delivery of such a joinder by such Subsidiary, such Subsidiary
shall become an Obligor hereunder with the same force and effect as if
originally named as an Obligor herein. The execution and delivery of any
agreement or instrument adding an additional Obligor as a party to this
Agreement shall not require the consent of any other Obligor hereunder. The
rights and obligations of each Obligor hereunder shall remain in full force and
effect notwithstanding the addition of any new Obligor hereunder as though such
new Obligor had originally been named an Obligor hereunder on the date of this
Agreement.

[Signature pages follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the date first written above.

 

OBLIGORS:     NUVERRA ENVIRONMENTAL SOLUTIONS, INC.     By:   /s/ Jay Parkinson
    Name:   Jay Parkinson     Title:   Executive Vice President, Chief Financial
Officer

 

    HECKMANN ENVIRONMENTAL SERVICES, INC.     By:   /s/ Jay Parkinson     Name:
  Jay Parkinson     Title:   Vice President

 

    THERMO FLUIDS INC.     By:   /s/ Jay Parkinson     Name:   Jay Parkinson    
Title:   Vice President

 

    HECKMANN WATER RESOURCES CORPORATION     By:   /s/ Jay Parkinson     Name:  
Jay Parkinson     Title:   Vice President

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

    HECKMANN WATER RESOURCES (CVR), INC.     By:   /s/ Jay Parkinson     Name:  
Jay Parkinson     Title:   Vice President

 

    1960 WELL SERVICES, LLC     By:   /s/ Jay Parkinson     Name:   Jay
Parkinson     Title:   Vice President

 

    HEK WATER SOLUTIONS, LLC     By:   /s/ Jay Parkinson     Name:   Jay
Parkinson     Title:   Vice President

 

    APPALACHIAN WATER SERVICES, LLC     By:   /s/ Jay Parkinson     Name:   Jay
Parkinson     Title:   Vice President

 

    BADLANDS POWER FUELS, LLC, a Delaware limited liability company     By:  
/s/ Jay Parkinson     Name:   Jay Parkinson     Title:   Chief Financial Officer

 

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

    BADLANDS POWER FUELS, LLC, a North Dakota limited liability company     By:
  /s/ Jay Parkinson     Name:   Jay Parkinson     Title:   Chief Financial
Officer

 

    LANDTECH ENTERPRISES, LLC     By:   /s/ Jay Parkinson     Name:   Jay
Parkinson     Title:   Chief Financial Officer

 

    BADLANDS LEASING, LLC     By:   /s/ Jay Parkinson     Name:   Jay Parkinson
    Title:   Chief Financial Officer

 

    IDEAL OILFIELD DISPOSAL, LLC     By:   /s/ Jay Parkinson     Name:   Jay
Parkinson     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

 

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association     By:   /s/ S.N. Thomas     Name:   S.N. Thomas     Title:  
Director

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]